Title: Introduction
From: 
To: 


     The Earliest Diary of John Adams
     In shaping the necessarily complex plan of a comprehensive edition of the papers of the Adams family, the editors decided to prepare and publish first the Diary of John Adams, with its important though fragmentary supplement, his Autobiography written long after he had given up keeping a diary. Among many good reasons for this decision, one was strictly practical and especially persuasive. The editors supposed they could assume, if they could assume anything, that the entire MS of John Adams’ Diary, as it survived at the time of Adams’ death in 1826, had been jealously kept in the hands of the family, had been passed on without loss from one generation of custodians of the Adams family archives to another, and had been transferred intact to the Massachusetts Historical Society as a gift of the Adams Manuscript Trust in 1956, two years after the Adams editorial enterprise had begun operations at the Society.
     Nothing has yet invalidated these assumptions. In view of the numerous and conspicuous gaps in Adams’ Diary, the possibility had of course occurred to the editors that portions of this remarkable personal record might have been accidentally or even deliberately destroyed before 1826. In advising his grandsons to keep diaries John Adams himself confessed that he had “burned Bushells of my Silly notes, in fitts of Impatience and humiliation, which I would now give anything to recover.” But the “Silly notes” were letters (of which many, especially early letters, are known from other evidence to be missing from John Adams’ papers), whereas, so far as the editors know at present, Adams nowhere speaks of losing or destroying any part of his Diary. Furthermore, the many short runs of entries and even whole months and years missing from the “paper booklets” of the original Diary are much more plausibly accounted for by Adams’ admitted habit of writing diary entries only when he felt like doing so than by supposing he lost or destroyed portions of a record he obviously valued. The possibility, therefore, that any fragment of the Diary might have strayed during Adams’ lifetime and survived to this day, unknown, outside the family archives seemed to the editors so remote as to be negligible.
     And yet, not quite four years after publication of what the editors believed was an edition of John Adams’ Diary complete so far as the original survived, they learned that precisely such an implausible incident had occurred at least once without leaving a perceptible trace in the family’s voluminous records to suggest that it had happened.
     If this can be called an editorial oversight, it is now being rectified as promptly as possible. In the present volume is printed a fragment of John Adams’ Diary that begins in June 1753, more than two years earlier than the first entry (dated 18 November 1755) in the Belknap Press edition published in 1961. Although the evidence concerning its leaving the hands of the family is wholly circumstantial, it must have done so in the early 1780’s, when Adams was in Europe, and he seems not to have missed it when he returned home in 1788, or afterward. It was discovered and identified in April 1965 as John Adams’ earliest diary by Wendell D. Garrett, associate editor of The Adams Papers, in the Royall Tyler Collection (Gift of Helen Tyler Brown) at the Vermont Historical Society in Montpelier. Upon identification it was promptly and generously made available to the editors of The Adams Papers by the heirs of the late Helen Tyler Brown and the director and trustees of the Vermont Historical Society, and was brought to the Massachusetts Historical Society for study and editing.
     For the weekend of July Fourth the Harvard University News Office released a news story on the discovery of “John Adams’ Lost Diary.” The interest it evoked, measured by the column inches devoted to it in the newspapers of nearly every state from Maine to California, not to mention papers in London and Rotterdam, surprised everyone concerned. But perhaps no one should have been surprised, considering the combination of appeals the story had: a 200-year-old mystery unraveled, a romantic episode in the life of young John Adams, his daughter’s broken engagement, and the unfailingly entertaining style in which John Adams, from youth onward—and perhaps even earlier if earlier documents from his hand could be found—wrote about himself and the world around him. The treat­ment of the release on the copy desks around the nation furnished a diverting index to popular taste. There were sober leads that could be informative, like “John Adams’ Harvard Days Recalled in Diary Found in Montpelier” (Boston Sunday Herald), or uninformative, like “Diary Throws New Light on John Adams” (Sioux Falls, So. Dak., Argus-Leader), “Old Adams Diary Found Revealing” (Dallas Times Herald), or “Manuscript of Patriot’s Diary Found” (Roanoke, Va., World News). But with two 18th-century romances to play with, few copy editors could be so restrained. In California typical leads were: “John Adams’ Love Life Revealed in New Diary” (Redding Record-Searchlight) and “John Adams, of Colonial Fame, Also a Lover” (Stockton Record). But elsewhere, too, “Teen-Ager” (or “Teener”) Adams “Pined for” or was “Beguiled” or “Enthralled” or “Entranced” by “the Fair Orlinda,” and his affair with this “Damsel,” “Girl Friend” (sometimes “Girlfriend”), or “Mystery Miss” was “Bared by” the newly discovered manuscript, which in one instance had just emerged from “the Mist of Time.” Hardly subtler were the headlines that asked in various ways “Who Was the Fair Orlinda?” or lured readers on with such a quoted tidbit as “That Face, Those Eyes!” Perhaps two short and contrasting leads covering the same news story can best conclude this excursion into headlinese. According to the Pawtucket-Central Falls, R.I., Times, “The Love Bug Bit John Adams,” while the neighboring Taunton, Mass., Gazette delicately intimated: “John Adams’ Mind Not Always on Law.”
     The extent of the news coverage reinforced the Adams editors’ earlier decision, warmly supported by Harvard University Press, to publish the new MS immediately, even though this will require two editions of it that will presumably not be identical. The main purpose of the present separate edition is to place in the hands of those who have the four-volume Belknap Press edition of 1961 or its paperback reprint of 1964 as good a text and as good annotation as can now be furnished, in a volume that can be shelved with those volumes. But both text and annotation must be considered as preliminary. When the first part (the Papers of John Adams) of Series III (General Correspondence and Other Papers of the Adams Statesmen) of The Adams Papers is issued, the first volume will include, probably as the first item, the definitive text of what we here designate as the Diary Fragment, together with annotation revised appropriately for that setting. This will mean, on the one hand, substantial reduction of the present commentary and, on the other hand, correction of both text and notes in the light of further information and discoveries. (For example, we may still hope that more of John Adams’ earliest correspondence, now so meagerly represented in the Adams Papers files, will come to light.) Since the “new” MS served Adams not only as a diary but as letterbook and general memorandum book, the editors believe it will fit in with his earliest correspondence and other writings quite as well as with his Diary.Diary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols.
     
     The Manuscript Described and Dated
     The MS of the Diary Fragment found in April 1965 consists of twenty-eight closely written, unnumbered folio pages of paper bearing a watermark of the style known as “Arms of England.” The sheets were originally stitched together in a somewhat unusual pattern (to be discussed below) and have no protective cover. Except for the large size of the pages (approximately 12¼ by 7⅜ inches), the gathering thus resembles the homemade “Paper Books” in which John Adams wrote his Diary for many years. Toward the back of the gathering certain pages were badly browned from exposure over a long period of time to bad atmospheric conditions, and, when found, the MS had tears and mutilations from wear at the inner hinges and outer edges and corners. Some of the corners and some fragments of the edges were ready to drop off, and a few had disappeared for good. One leaf was torn through its lower half so badly as to leave a great fragment of text precariously dangling and to make handling of the MS for close study and transcription next to impossible.
     During the summer of 1965 this damage was checked from further progress by the work of an expert paper conservator, Mr. John Washeba of Medford, Massachusetts. Mr. Washeba cleaned and humidified the MS as a whole and joined the tears and filled in the mutilated areas of each sheet with chemically inert paper fibers. It can now be handled for close study.
     And it has required close study, for it is a complex document in every respect. Problems concerning its physical make-up and history, its handwriting, the order and dates of entries, and its relation to John Adams’ other surviving records have been numerous and challenging. Most of them have now been satisfactorily solved; a few remain baffling.
     As to the problem of its physical make-up, which bears materially on the original order and probable dates of the entries:
     John Adams started with eight full-size sheets of paper about 14¾ by 12¼inches in size, folded them once, stitched them loosely together with two separate loops of linen thread passed through the fold near the top and the bottom of the gathering, and thus produced a booklet of sixteen leaves or thirty-two pages of the size already stated. He numbered none of them, made his entries at irregular intervals over a long period of time (as the changes in handwriting style, as well as the substance, suggest), entered some of them backward from the other end of the booklet from that with which he began, entered others both right side up and upside down in blank pages and spaces he had left the first time through, and slit out some entire leaves at times and for purposes unknown.
     To tell the story of the composition of this earliest Diary it is necessary to supply numbers for the pages of the MS. The editors have done so, and though they offer the following analysis with apologies for its technicality, it is essential to telling that story. For those who wish to follow the details, these editorially supplied page numbers have been inserted in the text itself, inside distinctive brackets or braces: { }. (They are also used around those page numbers in the following commentary and in the notes throughout the volume.)
     The center fold of Adams’ original thirty-two-page booklet came, of course, between pages 16 and 17. But the leaf which would have made pages 15 and 16 was slit out, leaving only a stub, and three later leaves in succession, which would have been pages 21 through 26 of the gathering, also remain only as narrow stubs. It is the present editors’ opinion that in cutting out these leaves Adams wanted to write something else rather than to suppress something he had already written. At any rate, having reduced his booklet by eight pages, he thereafter had one of only twenty-four. Toward the end of it, however, he embarked on a subject that profoundly concerned him—the case of Field v. Lambert, the first legal action in which a client engaged him as counsel. Memoranda and queries relating to this case spilled over into the first of his pocket diaries (begun in November 1755, kept spasmodically in 1756, and resumed in October 1758); but, to accommodate more notes on it, he now added, as we must suppose, another full sheet to the folio gathering we have called the Diary Fragment. This was not wrapped around the gathering but placed at the end as a separate fold perhaps loosely caught by a new pair of threads to the main gathering. The added sheet of two leaves constitutes pages {25–28} of the MS as it stands today.
     The first page {25} of this supplement is badly discolored, and the first leaf {25–26} is the one, alluded to above, that was torn through a great part of its text. Now, if the final, loosely attached or unattached sheet had been folded over the real front of the booklet, or had been inadvertently placed there, several things could easily have happened that seem to have happened. Page {25} would then have been the uppermost page of the booklet and would be especially subject to the effects of poor storage conditions and careless handling. The present {24} (the last page of the main gathering) would have been the exposed final page of the MS and therefore subject to similar effects; it is, in fact, badly faded. At this point another physical characteristic observable in the MS becomes of interest—its three lateral creases. If for some indefinitely long period the MS was stored flat and suffered the deterioration at front and back just described, clearly for another long period it was folded and then folded again laterally to make a thickish packet one quarter of its original full page size and in the shape often given to documents in 19th-century offices for docketing and storage. At the point where the first fold was made—in the middle of the page—the text of {24} has faded beyond legibility from wear, it being on one of the outer creases; and one of the two areas exposed by the second folding was the top quarter of {24}, which is one of the very few spaces in the entire MS that Adams himself did not fill up with writing. In this blank space, where a docketing notation would normally go, someone wrote in an early 19th-century hand:  Apparently— A Diary kept by R Tyler in 53 to 58.  To this someone else, parenthetically but very sensibly, later added: (As R. Tyler was born in 1757 the above conjecture is mistaken)
     Here, however, investigation of who wrote the Diary Fragment and how it came to repose in Royall Tyler’s papers seems to have ended until 1965. The MS begins with a bold and clear heading, “Harvard Colledge June 8th. 1753,” which, since the early entries are obviously those of an undergraduate, limits the possible authors to relatively few persons. What is more, several of the letters drafted in the MS bear headings showing that they were addressed to members of the Harvard class of 1755, and one of the drafts is actually signed “J.A.,” the initials of John Adams, A.B., Harvard 1755. This telling clue, however, was not followed up, and John Adams’ earliest Diary continued to repose unrecognized among the papers of Royall Tyler in Vermont.
     Admittedly the substance as well as the physical form and condition of the MS is at first sight confusing and scarcely attractive. Speaking strictly, the document is not, except for its first few pages, a diary at all, but a disorderly miscellany or catchall—part diary, part student notes on lectures, part letterbook, part commonplace-book entries, part notes on legal reading and cases, all jumbled together in what at first look like several hands, and running from both ends of an overworked and fragile MS. Such a potpourri as this in the hand of any other young man, even from the 1750’s, would have limited interest. But since this is in all probability the earliest personal record kept by John Adams, and since he could not put quill to paper without revealing himself in an engaging way, the effort of deciphering so curious a document and unraveling its puzzles has had its rewards.
     The MS starts with five pages of entries, brief in themselves and largely devoted to the weather, kept by Adams as a junior sophister at Harvard. These run, with breaks and a collective entry for the summer, fall, and early winter, from 8 June 1753 through 19 March 1754. The diarist then left three pages blank before beginning his notes on a series of lectures by Professor John Winthrop on “experimental Phylosophy,” which ran from 1 through 11 April 1754 and fill five more pages. Clearly his intention was to fill up the pages left blank with retrospective entries for the rest of March. (He left ample space because he had begun to grow rather discursive in his entry of 19 March.) But his intention failed, and much later, displaying a habit of filling up blank pages and blank portions of pages that was to become characteristic, Adams used the tempting space for a comparison of the moral sense among men and animals, notes on a few pages of Van Muyden’s abridgment of Justinian, and “Criteria” for determining the “Excellence of a Language.”
     These entries inserted later near the beginning of the Diary Fragment are, like nearly everything else in the MS except the entries made at Harvard, undated. When were they written? It is possible to answer this question with some precision and in fact to define the span of time—actually two fairly short spans of time separated by four years—during which all the entries in the Fragment were written. But to do so will require further tedious details.
     The entries made at Harvard pose no chronological problems. They begin more than two years earlier than any other known diary entries made by John Adams, and all of them are either precisely or approximately dated in 1753 and 1754. The variations in handwriting throughout the MS, particularly among the early entries, which are at first so disconcerting as to suggest that this miscellany must have been composed by more than one writer, are scarcely troublesome after comparisons are made with other surviving documentation in Adams’ hand. Throughout life Adams varied between a cramped and minuscule hand that he ordinarily used when writing for himself alone (as in his Diary and in taking notes on his reading or in a courtroom) and a large, bold, round, and well-spaced hand that he used for other purposes, especially in formal and official letters and papers. Both the large and small hands are found in the Diary Fragment, the large hand, however, somewhat surprisingly being employed for the entries in 1753, which constitute essentially a journal of the weather. (Did he anticipate the possibility that Professor Winthrop might look over this meteorological record?) There is a further complication. Beginning with the collective entry for 29 June 1753–January 1754 (entirely written in 1754) and persisting through the rather full notes on Winthrop’s scientific lectures ending 11 April 1754, the entries are in a style of handwriting that, if seen by itself, would be hard to recognize as John Adams’. It is a relatively large hand, but much more angular than Adams’ usual large hand, the slant of the words to the right is more pronounced, the formation of certain letters (notably the lower-case “d’s,” which have much fuller loops, even whorls, finishing the ascending stroke) is different, and the appearance of initial capital letters is much less frequent than in Adams’ familiar early hand. The variant hand would be a real puzzle if examples of it could not be found in other early papers written by Adams. These are regrettably meager, none at all being known for 1753–1754, with one exception to be mentioned below. But without going into detail the general statement may be made that parallel experiments with the variant hand we have been describing are to be found in Adams’ letters of 1755 and early 1756 and that his Diary entries for the same period show definite traces of this hand. They vanish from his papers altogether in the course of 1756. We may say further, then, that during his college years, like many other undergraduates before and since, John Adams experimented with his handwriting and that he continued to do so, with diminishing interest, for a year or so afterward. By late 1756, when he became twenty-one, his handwriting had fully matured and become stable. The one rewarding consequence of his experimentation is that his editors are now able to assign to Adams and to date with confidence certain entries in his early and interesting Literary Commonplace Book that were questionably his and that could not be dated at all. It is now clear that the Commonplace Book, though mainly dating from 1756, was begun as an undergraduate, probably in 1754 since the handwriting of the first pages exactly matches the notes on Winthrop’s lectures in that year found in the Diary Fragment.
     On 16 July 1755 John Adams commenced bachelor of arts, and, as he recalled, at “the publick Exercises ... was somewhat remarked as a Respondent” by the Reverend Thaddeus Maccarty of Worcester, who had been “empowered by the Select Men of that Town to procure them a Latin Master for their Grammar School.” Maccarty engaged Adams. Early in August he rode from Braintree to Worcester and entered on his duties. He did not find schoolteaching inspiring, but his DiaryDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols. for 1756 furnishes some entertaining pictures of a schoolmaster’s life in a New England village and, supplemented by his few surviving letters and his Commonplace Book, some account of his intellectual activity. Unfortunately, all of these break off by or before the autumn of 1756. On 22 August of that year Adams recorded that he had “compleated a Contract with Mr. James Putnam, to study Law under his Inspection for two years,” and on the 23d that he “Came to Mr. Putnams and began Law. And studied not very closely this Week.” There are no further entries until early October 1758, the point at which Adams returned to the family home in Braintree and began his struggle to build a practice in the law. The lack of documentation for the important years of Adams’ legal apprenticeship has always been frustrating to his biographers and editors, and one of the first thoughts that crossed the editors’ minds when the Diary Fragment came to light was that it might very well help to fill this distressing gap. Unhappily it does not. The chronological gap between the Harvard entries and the next matter in the Fragment is more than four years. In other words Adams took up this booklet again at the very same time that he resumed writing his regular Diary, in October 1758.
     The conclusion just stated anticipates the evidence on which it is based. Since the post-1754 matter in the Fragment is scarcely dated at all and does not always appear in the chronological order in which the particular entries were written, further analysis is necessary.
     Immediately following the undergraduate entries are drafts of three letters, undated but with their recipients identified by the writer as (John) Wentworth, one of Adams’ Harvard classmates; (Tristram) Dalton, another classmate; and Samuel Quincy, a member of the Harvard class of 1754 with whom Adams had been on friendly terms. The first sentence of the first letter announces that Adams’ letters will henceforth come “not from a School House in Worcester but from the Cell of an Hermit” in Braintree, where “Old Roman Lawyers and dutch Commentators” are his “constant Companions.” Both the other letters also deal with Adams’ commitment to pursue the law. It seems likely that, coming in close succession as they do, all three letters belong to the earliest days or, at most, weeks following Adams’ return home from Worcester. This move he recorded in the first entry of a fresh booklet in his regular Diary, under date of 5 October 1758, as having taken place the day before, adding: “I am this Day about beginning Justinians Institutions with Arnold Vinnius’s Notes. I took it out of the Library at Colledge.” Here a Roman lawyer and a Dutch commentator are combined in a single book, surely the book, or one of the books, playfully alluded to in the letter to Wentworth.
     So it would appear that at this point, having resumed his practice of keeping diary entries in pocket booklets, Adams decided to convert his folio paper booklet into a letterbook. (Hitherto he had kept only loose copies or drafts of such of his outgoing letters as he kept at all.) Meanwhile he proceeded quite faithfully with his regular Diary entries through October, furnishing precious biographical information that is of incidental value in dating materials in the newly discovered MS. But in November he fell off again, composing only four entries, and less than a dozen in December. This meagerness is at least partly explained by the perfectly whimsical way in which he recurred during these months to the folio booklet for miscellaneous jottings when it was within easier reach. There is no real distinction in substance or form between what went into his “regular” Diary at this period and what went into his older, larger miscellany, except that he gave slightly more attention to dates (usually, however, only the day of the week) in the pocket booklets which he had come to think of as his real Diary.
     The material in the folio MS following the three letter drafts is miscellaneous indeed. It embodies classical quotations applied to some of Adams’ contemporaries, disapproving comments on his own temperament and working habits, and an essay on human genius of different sorts (Adams wonders if he just possibly has genius of any sort) which gradually becomes a discussion of how Cicero as an orator and Milton as a poet accomplished their aim of “moving the Passions.” Parallel passages abound in Adams’ regular Diary during the final three months of 1758, but others of the same kind may be found in 1759 and even later, so that they help little in arriving at precise dates for the new material. Embedded in this series of miscellaneous entries are two letter drafts. The second of these is essentially a literary exercise and offers no clues to its date. The first, which deals with a young lady fancifully named Orlinda, is more interesting and of some help. Although the recipient is not named in the MS, the undated and unsigned recipient’s copy, with a slightly variant text, addressed to Adams’ close friend and (later) relative by marriage, Richard Cranch, long ago found its way back to the Adams Papers and is preserved there. Of the fascinating and, for a long time, rather mysterious “O.” or “Orlinda,” and young John Adams’ relationship with her, we now know a good deal. She was Hannah (1736–1826), daughter of Colonel Josiah Quincy of Braintree. A tireless flirt, she captivated Richard Cranch and Anthony Wibird, and at one point very nearly ensnared John Adams and herself in a net of her own weaving. The story of their affair can be followed in scattered entries in Adams’ DiaryDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols. as published in 1961. The first reference to her occurs in an undated entry probably written early in January 1759, where the diarist records a grave conversation between himself and “H.Q. or O.” (he later crossed out “H.Q. or” and left only “O.”) over a tea table at her father’s house. The subject was the conduct of husband and wife toward each other—always an agreeable topic for young people in love. “O. thinks more than most of her Sex,” Adams commented in his Diary. “She is always thinking or Reading”—good things to do if one’s target is a studious young lawyer. Soon after this he felt obliged to record that she affected more candor and familiarity than she really felt: “Her face and Hart have no Correspondence.” But he was still seeing her frequently and reported with regrettably few details a sentimental stroll he took with her one evening from what is now Quincy Square (where her father’s house was) to the Vassall-Borland house (now the Adams National Historic Site), through the Borland farm, and home by way of present Presidents Hill. Here are the oscillations of feeling usual in such cases. In the spring came a very narrow escape for Adams, when only the accidental interruption of an ardent conversation with Hannah by two of their young friends saved him from a commitment to marriage against which he had been warned and for which he was far from ready. On her side, Hannah was saved for Dr. Bela Lincoln of Hingham, whom she soon married. On his side, Adams thought the episode “a great sacrifice to Reason,” and for a time he keenly regretted it. In his first encounters with Abigail Smith at the Weymouth parsonage, for example, he found her seriously wanting in “fondness” and “Tenderness” when compared with Hannah Quincy. But before long he knew he had done best and had no further regrets.
     The draft letter to Cranch about Orlinda in the Diary Fragment must have been written after Adams’ return to Braintree early in October 1758. (Up to that point, and even a little beyond it if we take note of allusions in a letter to his friend Crawford further on in the Diary Fragment, Adams had been interested only in Worcester girls.) How soon afterward is a matter of conjecture. The language is so extravagant as to suggest that the writer is not entirely serious, but behind the extravagance is some measure of feeling—the earliest expressed by John Adams for Hannah Quincy. At a guess, the letter dates from November or December 1758, just before Adams’ interest in Josiah Quincy’s attractive daughter became decidedly serious.
     The letter about Orlinda is followed by a sequence of notes mostly devoted to a legal case with which John Adams was concerned during the same final three months of 1758. The case was that of Field v. Lambert, first tried in Josiah Quincy’s court (for Hannah’s father was a justice of the peace as well as a colonel of militia) between two of Adams’ neighbors. Two of Luke Lambert’s horses had broken through a fence and trampled some of Joseph Field’s crops. At the very moment Field was trying to turn them out and drive them to the town pound, Lambert appeared and “rescued” them out of Field’s hands without offering to pay for the damage they had done. Field brought suit, but there were technicalities, set forth in great detail in Adams’ regular Diary entries of 13 October and 5? November 1758. Up to this point Adams seems to have been simply an interested observer of the proceedings; now Field retained him to bring a new action. It was the fledgling lawyer’s first case and greatly excited and worried him. Queries, memoranda, notes, and draft documents concerning it appear indiscriminately in both his regular Diary and the Diary Fragment. On 18 December, according to the regular Diary, Adams “delivered to Mr. Field a Declaration in Trespass for a Rescue,” partial drafts of which appear in the Diary Fragment. He felt that despite his heroic efforts the paper was “quite indigested and unclerklike,” feared that it would prove defective, and then people would say that “I dont understand my Business.” It did prove defective, as he reported on 29 December. “Fields Wrath waxed hot,” and Adams suffered agonies of humiliation.
     
     So complex are the questions both of law and chronology in Field v. Lambert that a commentary on it in the form of a special Editorial Note, prepared by L. Kinvin Wroth and Hiller B. Zobel, the editors of the Legal Papers of John Adams, has been inserted ahead of the relevant entries in the text of the Diary Fragment.
     Since all the entries relating to this case in both of Adams’ personal records clearly belong to the final months of 1758, it now begins to appear more and more as if everything in the newly discovered MS, beyond the Harvard entries dated in 1753–1754, must belong to those months too unless definite evidence can be found to the contrary.
     No such evidence is forthcoming, although the closing date, for reasons that will appear, should probably be kept a little flexible. Sandwiched among the notes on Field v. Lambert in the Fragment is the draft of an undated letter to William Crawford, a Princeton graduate who preached in and around Worcester during the years Adams taught school and trained for the law there. This letter tells “how I live” in terms similar to those in Adams’ letters to his Harvard friends, described above, and was no doubt written at about the same time, but the note of nostalgia for Worcester friends, particularly a girl in Worcester named Betsy Greene, suggests a relatively early date within the three-month span. Following the entries relating to the Field case is another undated draft letter addressed to Crawford that can probably be more definitely dated. This engaging letter tells of a recent visit the writer had made to Boston and does so in a style consciously reminiscent of John Gay’s celebrated Trivia: or, The Art of Walking the Streets of London. Adams’ published DiaryDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols. records three visits to Boston in October and one in November 1758. Although there may have been still others, not recorded, there is good reason to believe that the letter to Crawford describes Adams’ visit of several days near the end of October. The Suffolk Inferior Court was in session, and he had interviews with Jeremy Gridley and other leading lawyers to arrange for his admission to the bar, attended court, and went to an evening party with Samuel Quincy, where he encountered (as he wrote in a fine Pepysian phrase) “the finest Row of Ladies, that ever I saw.” These incidents appear to be reflected in his letter to Crawford, and it must therefore have been written in the last week of October or early in November.
     
     In the physical sequence of items in the new Fragment this leaves three “last” entries to be taken into account. Their diversity illustrates the formlessness of this miscellany. First is a little run of very carelessly written student notes on civil law; second, some observations on Shakespeare’s characters and figurative language, illustrated with quotations; and third, some rather cryptic notes supporting a petition (text not present) from certain Braintree men who had enlisted for a campaign against Canada but had failed to receive the bounty payments they thought themselves entitled to. The passage on Shakespeare, as one might expect, offers no clues as to when it was written and is thus of no help in dating the adjacent jottings. The notes on the Braintree petition, which appear upside down on the very last page of the folio gathering, relate to a matter that terminated in the Massachusetts House of Representatives on 10 January 1759, when the petition was read and dismissed. Thus the notes were written prior to that date, probably when Adams was advising his neighbors, the petitioners, on the preparation of their appeal. How much earlier can only be guessed at, but certainly after he had set up his law office in Braintree in October 1758 and, at a guess, in the month before the petition came up in the General Court.
     To return now to the first of the last three entries in the Diary Fragment: Baffling at first since they seem to start with a hopelessly unsyntactical sentence (“Judicial are ...”), these notes turn out to be a continuation without break in substance of student notes entered much earlier in the MS. Specifically they continue the notes on a law-book identified by the editors (Adams never cites the author, title, or page references) as Johannes van Muyden’s abridgment of Justinian’s Institutes, inserted at a very early point in the MS, among those pages left blank in the undergraduate entries of 1754. It is possible to say almost exactly when the notes were written. On 26 October 1758, during his visit to Boston to talk with the leaders of the bar, Adams recorded in his regular Diary that “Mr. Gridley lent me Van Muydens Compendiosa Institutionum Justiniani Tractatio in usum Collegiorum. Editio tertia prioribus Auctior et emendatior.” Adams was looking at this volume as he wrote this entry; after Gridley’s death he purchased it; it survives in the Adams collection in the Boston Public Library, and its titlepage is reproduced as an illustration in the present volume. The young lawyer did not advance rapidly in his reading of Van Muyden. On 20 December he recorded that he was resuming theTractatio “at the 99th Page.” Assuming (although with young John Adams this is not a safe assumption) that he was reading the book in sequence, the notes on Van Muyden in the Diary Fragment, drawn from pages 114–124, were put down in late December 1758 or early in January 1759. No other notes by Adams on Van Muyden or references to reading his book have been found except a retrospective one in June 1759.
     Emerging from this long detail of the evidence bearing on the date or dates when John Adams wrote his earliest Diary, the fragmentary and very miscellaneous document before us, we can conclude with assurance that he made use of it at two different periods: in 1753 and 1754, as he himself indicates, while he was at Harvard, to record weather memoranda, small incidents of college and personal life, and notes on certain lectures that interested him; and then again, and apparently exclusively, more than four years later, during the first three or, at most, four months, October 1758–January 1759, following his return to his father’s house in Braintree to undertake the practice of law. In the second of these periods he used it for all sorts of purposes that have been described above, and a very untidy and often cryptic thing he made of it. This conclusion still leaves wholly unfilled the two-year gap of September 1756–September 1758. In the opinion of the editors, it is far more likely that one or more diary booklets or catchall collections of reading notes and miscellaneous memoranda once existed for those two years and are now lost than that any of the entries in the present MS, even those entirely without clues to their dates, help to fill the gap. The discovery of The Earliest Diary of John Adams in the papers of a figure only peripherally connected with the Adams family raises all sorts of questions in the midst of what seemed certainty. Are there still other, perhaps even earlier, fragments of his Diary, other records of his reading in literature and the law, other fragile and unidentified gatherings of retained copies of his letters, early or late, still extant? Who will find them?
     
     The History of the Manuscript Reconstructed
     How did this earliest personal record composed by John Adams escape from his own and his family’s hands and turn up, more than two hundred years after it was written, among the papers of Royall Tyler in Montpelier, Vermont?
     The answer seems clear, but, like everything else connected with this document, it is not simple and cannot be furnished without some elaboration of details. The story involves the Adams family’s transatlantic wanderings, a romance that looked promising but ended unhappily, and a certain amount of plain carelessness and forgetfulness on the part of a number of people.
     At some point sooner or later after filling up his folio gathering with diary entries, letter-drafts, and miscellaneous memoranda, Adams put it away with his other papers and may never have looked at it again. Certainly he seems not to have missed it, for up to the point of going to press the present editors have found no explicit mention of it among his formidable mass of papers. However, the editors have not read everything Adams ever wrote, and the Diary Fragment could possibly have been among the records relating to his Harvard years to which he did allude as totally lost in a letter written many years later to David Sewall, then his only surviving classmate: 
       I had preserved all my calculations of eclipses, my theses and blundering latin syllogisms, ... in a chest by themselves; but when I became a wanderer from home, they all disappeared, and whether they were employed by my clerks to light their pipes or my girls to cover their pies, I know not, but I have not a scrap of a single college paper left in the world.
       There is no mention of a college diary here, and from the fact that the Diary Fragment contains as much matter related to Adams’ early law studies and practice as to Harvard, it seems far more likely that the MS was filed with his legal papers than with his old college exercises when Adams began his decade of diplomatic service. His departure from Braintree for Europe in February 1778 was sudden and secret; he was home again only for a brief and extremely busy period in 1779; everything concerning his farm, his legal business, and his books and papers had to be left to his wife. Adams had great confidence in her ability to handle all such things well. And so, everything considered, she did. But in the matter of the Diary Fragment she may have committed a gaffe.
     The year 1782 John Adams spent largely in the Netherlands, where, as the fruit of two years of tireless labor on his part, greatly aided by the defeat of Cornwallis’ army in Virginia, he won recognition from the States General of the independence of the United States. In October, having negotiated a loan of five million guilders by a syndicate of Dutch bankers to the Continental Congress and having signed a treaty of amity and commerce between the two powers, he hastened to Paris to join Benjamin Franklin and John Jay in negotiating provisional articles of peace between Great Britain and the United States. Despite these accomplishments and certain clear signs that the war was drawing to a close, Adams was feeling more lonesome and put-upon than ever. The year before, he had permitted his eldest son and constant companion on these diplomatic tours of duty, John Quincy, to go with Francis Dana to St. Petersburg, and he had sent Charles, his second son, home because Europe did not seem to suit either his temperament or his health. And so, though he was intensely occupied with affairs of the highest concern to his country, Adams thought often and longingly about his family and farm near Boston.
     At home were Mrs. Adams, daughter Abigail, and the two younger boys, Charles and Thomas Boylston. Young Abigail being seventeen, her father might have expected at almost any time the sort of news that his wife sent him in a letter dated 23 December 1782: 
       We have in the little circle an other Gentleman who has opend an office in Town, for about nine months past, and boarded in Mr. Cranch’s family. His Father you knew—his name is Tyler. He studied Law upon his comeing out of colledge with Mr. Francis Dana, but when Mr. Dana went to congress he finished his Studies with Mr. Angier. Loosing his Father young and having a very pretty patrimony left him, possessing a sprightly fancy, a warm imagination and an agreable person, he was rather negligent in persueing his buisness in the way of his profession; and dissipated two or 3 years of his Life and too much of his fortune for to reflect upon with pleasure; all of which he now laments but cannot recall. . . . His mamma is in possession of a large Estate and he is a very favorite child. When he proposed comeing to settle here he met with but little encouragement, but he was determined upon the trial, he has succeeded beyond expectation, he has popular talents, and his behaviour has been unexceptionable since his residence in Town; in consequence of which his Buisness daily increases. He cannot fail making a distinguished figure in his profession if he steadily persues it. I am not acquainted with any young Gentleman whose attainments in literature are equal to his, who judges with greater accuracy or discovers a more delicate and refined taste.
      Such detailed and approving comment could be a prelude to only one thing, and Mrs. Adams, who was obviously captivated by Tyler’s urbane manners and literary graces (and knew she was), put it as skillfully as she knew how to her absent husband:  I have frequently looked upon him with the Idea that you would have taken much pleasure in such a pupil—I wish I was as well assured that you would be equally pleased with him in an other character, for such I apprehend are his distant hopes.  She could see “a growing attachment” on Tyler’s part to Abigail, “stimulated by that very reserve” which the young lady prudently maintained in spite of her being by no means “wholy indifferent” to the attentions of such an agreeable and eligible young man. “His days are devoted to his office, his Evenings of late to my fire side,” and his “distant hopes” have been expressed to Mrs. Adams in the most honorable and considerate way, in a brief but elegant letter she copied into her own for her husband to read. But what meant most to Mrs. Adams was that she observed in Tyler occasional “Sentiments, opinions and actions” that reminded her unmistakably of her husband. “Suffer me,” she appealed to him in her most affectionate manner—  Suffer me to draw you from the depths of politicks to endearing family scenes. ... I inclose you a little paper which tho trifling in itself, may serve to shew you the truth of my observations. The other day the gentleman I have been speaking of, had a difficult writ to draw. He requested the favour of looking into your Book of forms, which I readily granted; in the Evening when he returned me the key he put in to my hands a paper which I could not tell what to make of; untill he exclaimed “O! Madam Madam, I have now hopes that I shall one day become worthy your regard. What a picture have I caught of my own Heart, my resolutions, my designs! ... I found this coppy of a Letter in a pamphlet with observations upon the study of the Law and many excellent remarks; you will I hope forgive the theft, when I deliver the paper to you; and you find how much benifit I shall derive from it.” 
     It is just possible that this “endearing” scene was the very occasion on which Royall Tyler abstracted the Diary Fragment from John Adams’ law office, which was a ground-floor room with its own outside door in what is today known as the John Quincy Adams Birthplace on Franklin Street in Quincy. The “paper” that he handed to Mrs. Adams and that at first she “could not tell what to make of” could have been the MS published in the present volume. In it are retained copies of several letters containing “observations upon the study of the Law and many excellent remarks” pertaining thereto, written by John Adams at the very outset of his career. Since the specific “coppy” Tyler made and Mrs. Adams forwarded cannot now be found, this possibility can be neither proved nor disproved. But Adams had written similar letters at other times, and if Mrs. Adams’ language is precise rather than approximate, the letter that evoked Tyler’s rhapsody was found “in a pamphlet,” which means a printed work rather than a MS gathering. All that can be said is that Tyler had been given access to Adams’ papers, that he used the privilege to see what he wished to, and that one of the uses he put it to was improving his standing with the elder Abigail. The amiable way in which she responded to this “theft” (as Tyler called it) would have made others like it easy.
     A week after her first letter on this momentous subject, Mrs. Adams wrote her husband another that covered much of the same ground—a common practice because letters sometimes failed to survive Atlantic crossings and, going by different ships, often arrived out of the order in which they were written and sent. In the second letter she added more details on Tyler’s personal history. After giving up the company of “the Gay and Fair ... in a round of pleasure and amusements,” he had made a trial of establishing a law practice in Falmouth (now Portland, Maine), “but his ambition and Genious could not brook a retirement like that,” and so he came to Braintree and fixed both his lodgings and office at the Cranches’ home, where he  has conducted with great Steadiness and application ever since. ... If he is steady he will shine in his profession. His disposition appears exceedingly amiable—his attractions perhaps too powerful even to a young Lady possesst with as much apparent coldness and indifference as ever you saw in one character. ... I cannot however help noticeing the very particular attention and regard of this Gentleman towards her, and that it daily becomes more pleasing to her. He is currently trying to purchase a farm in Braintree, and “if he should obtain the regard of the Lady he wishes for, I suppose he would think himself authorized to address you; but at present he is in a state of suspence.” With this long recapitulation Mrs. Adams enclosed “a little poetick Scrap” (now missing) by Tyler that she thought might amuse her husband.
     John Adams was not amused. He told his wife at once that, having signed the Preliminary Articles of Peace with Great Britain, he had better come home instead of considering, as he had been, her coming over to join him in Europe. As for her news about Tyler’s attentions to Abigail, he said flatly:  I confess I dont like the Subject at all. My Child is too young for such Thoughts, and I dont like your Word “Dissipation” at all. I dont know what it means—it may mean every Thing. There is not Modesty and Diffidence enough in the Traits you Send me. My Child is a Model, as you represent her and as I knew her, and is not to be the Prize, I hope of any, even reformed Rake. The more he thought about it, the higher Adams’ feelings mounted. A lawyer, to be sure, would be his first choice as a son-in-law, “but it must be a Lawyer who spends his Midnights as well as Evenings at his Age over his Books not at any Lady’s Fire Side. ... I am not looking out for a Poet, nor a Professor of belle Letters.” Adams reminded his wife of something he supposed she very well knew, namely that, since he had given up a lucrative profession for poorly paid public service, their resources were meager. “My Children will have nothing but their Liberty and the Right to catch Fish on the Banks of Newfoundland.” In one of the few known passages in which he trained his talent for sarcasm on his wife, he denounced “this Method of Courting Mothers” that he saw all too clearly Tyler was employing. In brief, he concluded, “he and you have both advanced too fast, and I should advise both to retreat.”
     Surprisingly, Adams’ next letter was much more conciliatory. From his own knowledge and from what his wife had told him, he was aware that Tyler had wide and influential connections in Boston and had been trained under good masters, and he supposed that “if he has Health, Talents, and Application and is a Speaker, his Relations will easily introduce him to full Business.” But the matter of Tyler’s “Gaiety” still worried him. In Adams’ judgment, “That Frivolity of Mind, which breaks out into such Errors in Youth, never gets out of the Man but shews itself in some mean Shape or other through Life.” However, “I must submit my Daughters Destiny, to her own Judgment and her own Heart,” supported by her mother’s advice and that of other trusted counselors.
     The situation was a classic one, having all the elements of comedy to be found in the brilliant school of 18th-century playwrights whose work Royall Tyler so much admired and later imitated. But it had, perhaps, some potentially tragic elements too, for this drama was being enacted in real life and not on a stage.
     The principal character, who had so artfully and disturbingly entered the close-knit Adams family circle, was born in Boston 18 July 1757 and was christened William Clark Tyler. His father was Royall Tyler (1724–1771), a Harvard graduate in 1743, a Boston merchant, justice of the peace, perpetual member of town committees, from 1764 a member of the Governor’s Council, and according to the Hutchinsonian party a great meddler and self-seeker in the affairs of Harvard College and the Province. This was because, although he belonged by birth and occupation to the Province’s mercantile establishment, the elder Tyler took the popular side on most questions and cultivated the good will and support of the Boston “mechanicks.” Encountering John Adams as a rising young lawyer in 1770, Tyler “began to pick chat” with him, recommended to him a curious mixture of reading (which Adams took quite seriously) that included “Dr. Souths sermon upon the Wisdom of this World,” Mandeville’s Fable of the Bees, Halifax’s Character of a Trimmer, “Hurds Dialogue upon Sincerity in the Commerce of Life—and Machiavell and Caesar Borgia.”
     Although Tyler was a member of the Boston Sons of Liberty, he did not live long enough to have his political principles put to the ultimate test. Dying in 1771, he left an estate valued at £4,100 (which included “a chaise, mansion, shop, and store”) and a widow, the former Mary Steel, who found solace the following year by marrying another well-to-do merchant and lived until 1800. His son William Clark received a generous share of the estate and in April 1772, by consent of the General Court, took his father’s Christian name Royall. That same year, at the age of fifteen, he entered Harvard College and four years later commenced bachelor of arts with such a reputation for wit and literary talents that Yale conferred the same degree upon him. In December of that critical year 1776 Tyler enrolled in Boston’s new silk-stocking military troop called the Independent Company, of which John Hancock was colonel. But apart from marching to Rhode Island in one or perhaps in both of the unsuccessful campaigns of 1777 and 1778 to drive the British from Newport, Tyler apparently saw little action in the Revolution. Sometime in 1777 he entered Francis Dana’s office in Cambridge to read law, but according to Dana he was there “but a short time, two or three months, if I remember right,” when Dana departed to serve in the Continental Congress and “left him finally with Mr. Hitchbourn.” In 1780 he was admitted to practice in the Inferior Court; it is very uncertain whether he was ever admitted to the Superior Court of Judicature or its successor, the Supreme Judicial Court. After a short-lived attempt to establish a practice in the provincial town of Falmouth, seat of Cumberland County, Maine, he arrived in Braintree early in 1782, with the interesting results for the Adams family that we have seen.
     The long story of Tyler’s courtship of the younger Abigail Adams cannot be told here. It has recently been told in some detail elsewhere, and the full documentation will be published in forthcoming volumes of Adams Family CorrespondenceAdams Family Correspondence, ed. L. H. Butterfield and others, Cambridge, 1963– .. After the flurry of December 1782–January 1783, all parties moderated their mood and pace. In March, John Adams gave his wife milder instructions. “If there is a Trait of Frivolity and Dissipation left,” he could only hope their daughter would “renounce” the idea of any connection whatever. “I ask not Fortune nor Favour .. . but Prudence, Talents and Labour. She may go with my Consent wherever she can find enough of these.” He took the precaution, however, of writing to his friend and colleague in St. Petersburg, Francis Dana, Tyler’s first law teacher, for an opinion on the young man’s character and his promise as a lawyer. Back home, Abigail was sent to live with friends in Boston, and her mother, replying meekly to Adams’ rebuke of 22 January, reported in April that she had “put a present period ... to the Idea of a connection. To extirpate it from the Hearts and minds of either is not I apprehend in my power.”
     The elder Adamses faced another problem that intertwined itself with the one posed by the ingratiating Tyler. John Adams had asked Congress to relieve him of his duties abroad after the Preliminary Articles were signed, and he sincerely wished to go home. But he also yearned for the appointment, sure to be made eventually, to negotiate a commercial treaty with Great Britain. Since Congress was in the throes of one of its periodic great debates on foreign affairs, the question as it presented itself to Adams, languishing in Paris while another debate in London delayed action on a definitive treaty, was: Should he go home and tend his farm and law practice, or should he wait for the appointment and instruct his family to come over and bring him some measure of the domestic comfort he missed so badly? Month after month in 1783 he gave his wife contradictory advice on this subject, depending on his mood and the latest reports and rumors concerning Congress’ intentions. By fall he was seriously ill from worry and frustration, and by the beginning of 1784 Mrs. Adams had decided to take the voyage as soon as weather permitted and arrangements for her absence could be made. By bringing young Abigail with her she would have help in caring for Papa’s health, and the total separation of the young people for a time would test the strength of their affection. (A standard device to meet a standard problem.) Tyler had recently purchased for £1,000 one of the best houses and farms in Braintree, the Vassall-Borland place, later to be so indissolubly associated with the Adams family because it was the home of successive generations of Adamses from 1788 to 1927. “I should deceive you,” Mrs. Adams told her husband in reporting this news, “if I did not tell you that I believe this Gentleman has but one object in view”—to advance in his profession and standing in the community “with a hope that he may not be considered unworthy a connection in this family.” She had already placed in Tyler’s hands “Your Account Books . . . , that the whole of the debts owed Adams by legal clients might not be lost, by insolvent Debtors and refugee Tories as a great part already is, he is in a way to get them adjusted; some little money he has received.”
     From Boston, Abigail wrote her mother that she would accompany her “rather ... from necessity than choice—the latter would never carry me, the former must.” And at length Tyler himself wrote formally to John Adams soliciting “the Sanction of your Approbation to my Addresses” and to a union between Abigail and himself upon her return—then not expected to be more than a year later. Although the reply he had received to his inquiry of Dana about Tyler had not been all that he had hoped for, Adams took Tyler’s request with composure—now that his daughter was coming to Europe for a cooling-off period. His cordial answer said that he approved of Tyler’s family, his education and profession, and his purchase of a home and farm in Braintree. Furthermore, “The Testimonials I have received of your personal Character and Conduct are such as ought to remove all Scruples upon that head.” Abigail is to make her own choice in due time, but she is now coming to Europe. If in the meantime “my Library may be of Use to you, in the Prosecution of your Studies or your Prac­tice, the loan of it is at your Service.” Accordingly, just before sailing for England in June, Mrs. Adams instructed her uncle, Dr. Cotton Tufts, left in charge of all the Adamses’ affairs in Braintree, that “The Library is to be under the care of Mr. Cranch. No Books to be lent out unless to him and Mr. Tyler without your permission. . . . Mr. Adams account Books to be left in the hands of Mr. Tyler who is desired to collect what Debts are due, and pay the same to you.”
     Thus Tyler was left in possession of Lawyer Adams’ account books and with a free run of his large library. Presumably Adams’ papers were with his books, although we have no way of telling what measures Mrs. Adams took for safeguarding her husband’s extensive files of private, business, and official papers. In their account of Adams’ office methods and records, the editors of the Legal Papers of John AdamsLegal Papers of John Adams, ed. L. Kinvin Wroth and Hiller B. Zobel, Cambridge, 1965; 3 vols. concluded (before the Diary Fragment was found) that segments of his financial records as a lawyer are missing from his papers at the Massachusetts Historical Society. But it is extremely unlikely that Adams would not have missed such records, if they had indeed disappeared while he was absent abroad, and that he would not have attempted to recover them after coming home in 1788. And we have Cotton Tufts’ express word that Tyler eventually, though tardily, returned all documents of this sort to Tufts in the summer of 1786. It would have been easy, however, for Tyler to have overlooked an isolated piece like the Diary Fragment, whether borrowed before or after the Adams ladies’ departure for Europe.
     The Adamses were thrillingly reunited in London in August 1784. During the following ten months they occupied an imposing but cheerful villa at Auteuil, on the outskirts of Paris, where Adams served, with Franklin and Jefferson, as a commissioner to negotiate commercial treaties between the United States and numerous European and North African powers. In May 1785, Adams having been appointed first minister plenipotentiary from the United States to the Court of St. James’s, the family made their way to London and began hunting for a suitable legation. Affairs between young Abigail and her suitor in America had apparently failed to go well from the time their separation began. According to her mother, Abigail was constantly busy at her writing desk, and it is known that by October 1784 Tyler had received her portrait in miniature. But Tyler wrote little and irreg­ularly, and he was under the heavy disadvantage of lodging in the house of his fiancée’s aunt, a woman who let nothing he did pass unobserved or uncommented on. Mrs. Cranch’s comments were not all unfavorable, especially at first, but before long she reported that Tyler was “but little at home,” liked to drive about in a sleigh, sulked when he did not receive frequent letters, and boasted when he received many —without responding in kind. In Auteuil, Abigail pined in silent dejection, the meaning of which was only too clear to her mother. After two or three months in London without hearing from Tyler, the young lady came to a decision. In a letter which consisted of only a single sentence but covered a packet containing Tyler’s miniature and the few letters he had written her, she requested him to turn over her miniature and letters to her Uncle Richard Cranch and tartly expressed the hope “that you are as well satisfied with the affair as is A.A.” Mrs. Adams wrote a long letter of explanation to Mrs. Cranch. During the year she had been in Europe young Abigail had received but four letters in all from Tyler and only a single short one in the seven months of 1785. His insistence that he has written more, all the Adamses are convinced, is prevarication and shows a want of “strict honour” on his part that compels the breaking off of the engagement. Abigail “appears much more cheerfull since she has unburdened her mind.” As for the effect on Tyler, Mrs. Adams doesn’t suppose “it will kill him.... I have always told him, that he was his own greatest enemy. Such he has proved. I do not wish,” she concluded, “that a syllable more may be said upon the subject.”
     She was not to have her wish. A great deal more was bound to be spoken and written on the broken romance. Mrs. Cranch reported that Tyler for a time continued to act as if nothing had happened, though at one point he announced he would go to London and “settle every misunderstanding”—which he attributed entirely to Mrs. Cranch’s gossiping—and steadily refused to give up Abigail’s letters. Eventually he had to, for word came from London sometime before the summer of 1786 that Abigail was engaged to Colonel William Stephens Smith of New York, late of the Continental Army and currently secretary of legation in London. Smith had pushed his suit with soldierly vigor, and the couple were married in June. “Some of her Friends wish it had not been so Sudden,” Mrs. Cranch commented, and the family records contain intimations that Mrs. Adams wished so too.
     Tyler had been full of bustle and ventures in Braintree during the spring, but the ventures did not prosper. At the Borland place he erected a windmill which was to power a chocolate mill and a bolting mill. “I wonder,” Mrs. Cranch remarked, “if the Law business is to go by wind also.” Dr. Tufts could never find him when he wanted to settle the Adams accounts; Tyler failed to attend meeting even when he was in Braintree; and it was soon apparent that he was having difficulty financing his Braintree property and paying the workmen who had repaired and erected buildings there. Ultimately the property reverted to the Borlands. Tyler had lost interest in it, as he had in everything else in Braintree. The last we hear of him there is in August 1786, when he “voluntarily” handed over to Dr. Tufts John Adams’ “Acct. Books, Notes of Hand and some other Papers, his Acct. for Business done I expect to have in a few Days.” He had long since given up his lodgings at the Cranches and was living in Boston. Family tradition records that he was so stunned by the news of Abigail’s marriage that he “closed his office and spent the succeeding summer in the retirement of his mother’s house at Jamaica Plains.”
     The winter of 1786–1787 was the time of the Shaysite disturbances in the western counties of Massachusetts. Major General Benjamin Lincoln took command of the state forces in January and appointed Tyler an aide-de-camp with the rank of major. To judge from his letters that have been preserved and the reports of his hard riding from one post to another in western Massachusetts, in Vermont (where he had his first view of the state he later settled in), and in New York, the aide relished his work. Early in March he was sent on a mission to New York City to discuss means of apprehending Shaysite fugitives in that state. New York obviously gave Tyler’s social and literary proclivities more scope than Boston, to say nothing of Braintree. The actor-manager Thomas Wignell was looking for a native American play that would suit his own talents as a comedian, and Tyler, who may never have been inside a theater before, obliged by writing The Contrast in a few weeks. A comedy of manners imitative of Sheridan but broader in its humor and more farcical in its action, The Contrast was produced at the John Street Theatre on 16 April 1787, and thus Tyler became “the first playwright of American origin to have his work brought out by professional actors.” The play is perhaps more memorable for presenting the first stage Yankee, Jonathan, who boasts that the deacon’s daughter he is about to marry will bring him as dowry “Twenty acres of rock, a bible, and a cow,” and who is as full of “tarnals” and “nations” as Yankee Doodle. Wignell played this part to great acceptance, and the embryonic school of New York theater critics characterized the play as undoubtedly a work of genius. But its interest here lies in the fact that, while Tyler’s knowledge of the dissolute world of fashion that he chiefly satirized must have derived from reading books imported from London, his observation of Yankee character, manners, and language had been most recently in the Adams-Cranch circle at Braintree. “The “Contrast” that gave him his title is between, on the one hand, Dimple, an Anglicized New York gallant and avowed disciple of Chesterfield who fatally ensnares himself in his amorous and mercenary intrigues, and, on the other hand, Colonel Manly, a rustic New Englander who supposes that a coat is something to keep oneself warm in, is quick and effective in rescuing virtue from distress, and speaks gravely (and tediously) about the merits of Christian morality, plain dealing, and patriotism. Where Royall Tyler thought he himself may have fitted in the scale between these two extremes, is a question one cannot help asking, but there is no way to answer it. When word reached Mrs. Adams in London of the success of The Contrast, she assumed that “The comedy writer has been drawing his own Character and an other Gentlemans” (i.e. William Stephens Smith’s). In this she seems to have been quite mistaken. It is doubtful if Tyler took either of his character types very seriously; his purpose was to entertain, and he accomplished it. The smart from his loss of Abigail Adams, however sharp, seems to have dissipated in the course of his military service and his exposure to the heady air of New York.
     
     Braintree people heard promptly about the theatrical venture, and they made the expected comments. Play-acting being still under a ban in Boston, Mrs. Cranch was not likely to be edified by the thought of “a Man writing comedys in one state while he is suffering his interest in another to be all taken by execution and sold at Vendue, even to the Boards and lumber which he had got to repair his House and Mill with.” She advised her sister and brother-in-law Adams to buy the house for occupancy on their return from Europe. As soon as they could send instructions to Dr. Tufts, this was done.
     Although the next few years were exceedingly restless ones for Royall Tyler, he had a versatile, productive, and distinguished career ahead of him, mainly in Vermont, where he went to live in 1791, as a man of letters, lawyer, judge, professor of law, and paterfamilias. In 1794 he married Mary Palmer (1775–1866), whom he had first encountered in Braintree as a little girl and later in the household of her father, Joseph Pearse Palmer, where Tyler had lodged in Boston. Mrs. Royall Tyler outlived her husband by forty years and left reminiscences that furnish, among other things, an account of Tyler’s courtship of young Abigail Adams that is interesting but in some respects as fanciful as the plot of The Contrast. The Tylers’ life together was long and happy, much longer and happier than that of the William Stephens Smiths.
     Tyler died at Brattleboro, Vermont, in 1826, where he had lived since 1801 and where descendants of his still live. His papers were left to his family, each generation of which furnished at least one member who took a constructive interest in Judge Tyler’s career and writings. Forty years ago the late Helen Tyler Brown (1864–1935), a great-granddaughter, prepared with the aid of the late Professor Frederick Tupper an edition of her great-grandmother’s recollections and issued it, with related materials and appropriate illustrations and family trees, as Grandmother Tyler’s Book, which has been several times cited in this Introduction. It was Miss Brown’s fervent hope and expectation that a book-length biography of Royall Tyler would one day be written and published by those whose interest had been aroused by “Grandmother’s” book. She had spent much of her life gathering materials to fill out the story left partially told by her great-uncle, the Reverend Thomas Pickman Tyler, in his “Memoirs” of Royall Tyler, the MS of which she possessed, and she traveled and corresponded widely in pursuance of her aim. But the difficulties were great, and the task proved too much for her. In 1932, when representatives of the Vermont Historical Society showed keen interest in acquiring the papers and promoting her project, she added a codicil to her will by which she left all the materials she had inherited and collected to three trustees, “to be used in preparing, compiling and publishing a biography of the said Royall Tyler,” whereafter they were all to be given outright to the Vermont Historical Society. The papers were thereupon placed in the Society’s library, but by her direction were kept as a “closed exhibit,” accessible only to the trustees she had named. Miss Brown died in 1935, and in the end her plan (and the terms of her will) failed through the death of all the trustees before the biography was written. Since scholarly interest in early American literature and history rose spectacularly during the 1940’s and 1950’s, there was naturally much curiosity about what Tyler’s papers might contain, but it could not be gratified. At length in 1963, at the instigation of the Society and members of the Tyler family, the two heirs of Helen Tyler Brown on the one hand and the Vermont Historical Society on the other came to an agreement that promised a solution to the problem. By this legal instrument all of the papers (with the exception of some that were to be retained as microfilm copies) were deeded to the Society, to be kept together and designated as the Royall Tyler Collection, Gift of Helen Tyler Brown. They were to be made immediately available for research by qualified persons, permission by one or the other of the two heirs being requisite during the first five years after the agreement, but access thereafter to be unrestricted. Approval of this “equitable and workable program to carry out, so far as possible at this time, the wishes of the late Helen Tyler Brown” was given by Judge Beatrice J. Brown of the Marlboro District Probate Court on 1 May 1964.
     
     Among those most curious about the contents of the Tyler Collection, from the time they first learned of its existence, were the editors of the Adams Papers. They knew that, all told, a good many letters had passed between Royall Tyler and members of the Adams family during an intensely interesting period of several years beginning in 1782. Some of these letters the editors had on record in one form or another, and others were known from allusions in the family correspondence, but the gaps were conspicuous. Somewhere a packet of love letters—if not originals, then copies—might exist, and it was important to find out whether Tyler’s papers would furnish any of these or clues to them, for use in the Adams Family CorrespondenceAdams Family Correspondence, ed. L. H. Butterfield and others, Cambridge, 1963– ., the first two volumes of which, ending in 1778, were published in 1963 and further volumes of which are in active preparation. In brief, Mr. Garrett went to Montpelier in the spring of 1965 hoping to find love letters. He found none, and only a single original Adams letter of any kind, that written by Mrs. Adams to Tyler on 14 June 1783, containing a sufficiency of sober advice, from herself and her husband, on how Tyler should conduct himself during his state of probation. But in an unmarked manila folder among the miscellaneous items in this very miscellaneous collection Mr. Garrett did find the MS of what we take to be, although it would be folly to be too positive about it, John Adams’ earliest Diary.
     
     Young John Adams
     Cluttered and fragmentary though it is, the new Diary illuminates young John Adams’ mind and personality in a surprising number of ways. It does more, for it deals with some matters that were of concern to its author throughout his life and thus gives us intimations of Adams the lawyer, statesman, thinker, and man.
     We had always supposed that Adams did not begin keeping a diary until after his graduation from Harvard and that it took the earthquake of 1755 to jolt him into doing so. The new Diary starts with the beginning of Adams’ third year at college and covers, with gaps, most of the academic year 1753–1754. Up to now we have had no contemporaneous evidence at all on his life as an undergraduate and little enough about it in the form of recollections by himself or others. His account in his Autobiography of his admission to Harvard under the kindly eye of Tutor Mayhew is charming and famous. In the letters he exchanged with his classmate David Sewall in 1821–1822 there are allusions to an “Epitaph” (said to have been written by Adams) on certain “Greasey Tables” burned in the college commons; to Adams’ noisy imitation of George Whitefield’s revivalistic preaching; to “our play-reading Club”; and to the classmates’ going “up on the roof of Old Harvard Hall, to view, with a Tellescope, the Sattelites of Jupiter, and gaze at the ring of Saturn.” A few other scraps of this kind may be found in Adams’ late correspondence, but all told they do not add up to much, and Adams himself recorded in 1821 that a chest containing all his college themes and calculations had long since disappeared.
     The early entries in the Diary Fragment thus throw a strong beam of light where there was none before, and, read carefully, provide clues to how Adams began what was to become one of the most valuable personal records of the 18th century. The very first entries (8–29 June 1753) are essentially a weather record. New Englanders had always kept records of the weather, commonly in almanacs on blank pages that were inserted for the purpose. This was because most of them were farmers and much concerned with the prospects of their crops. It is easy enough to say that John Adams, a Braintree farmer’s son, was simply following a practice of his elders, and of course he was. But this does not explain why he began to do so when he did. His first entry (“At Colledge. A Clowdy, Dull morning . . .”) was put down on the first day of a new college quarter or term. The following twenty-one entries, put down without a break until the end of recitations preceding the senior examination, commencement, and the long summer vacation, all either deal exclusively with or at least take account of the weather. But at an early point among them, small events—such as who preached and from what texts, the theses disputed by the class, reading and lectures, and a ride to Watertown—begin to intrude. The weather record was thus becoming a true diary, but the regularity of the weather observations and their exact congruence with the period the writer attended classes suggest a real, if undefined, relationship between Adams’ diary-keeping and his studies. This is reinforced by the fact that the entries cease altogether upon his return home at the end of June.
     The most significant addition to the curriculum for junior sophisters at Harvard was instruction in natural philosophy, with laboratory demonstrations, by the Hollis Professor of Mathematics and Natural Philosophy, John Winthrop, who was much the most distinguished member of the Harvard faculty during John Adams’ years in college. Among Winthrop’s wide scientific interests none was more central than his meteorological and climatological studies. The value he attached to the daily observation and recording of the weather is plain from his own Meteorological Journal, kept with the utmost fidelity from 1742 until within a few days of his death in 1779. In the 1750’s it consisted of readings twice daily of the barometer, of Hawksbee’s and Fahrenheit’s thermometers, of wind direction and velocity, and general weather observations quite similar in length and character with those made by his student John Adams.
     We cannot say that Winthrop’s injunction or example caused young John Adams to begin a diary of the weather that became a diary for many other purposes, because we do not know this for a fact. But it seems likely. Certainly Winthrop’s influence was pervasive throughout the academic year that Adams recorded in the Diary Fragment. The longest entry that Adams composed in 1753, that of 20 June, is devoted to a lecture by Winthrop on “the sphaeroidall form of the earth” and to scientific reading in Nieuwentijdt’s treatise apparently done in connection with it. And the entries beginning 1 April 1754, comprising the second half of Adams’ undergraduate journal, are entirely devoted to the notes taken on each of the eight lectures delivered that term in Winthrop’s “series of Experimental Phylosophy.” When Winthrop’s lectures stopped, so did the Diary.
     How deeply did Winthrop’s influence penetrate? Did young John Adams come close to choosing a scientific career? The answer to the first question would seem to be: Quite deeply. And to the second: Not very close. In his Autobiography Adams testified that “Mathematicks and natural Phylosophy attracted the most of my Attention” while in college, and although he supposed that a better knowledge of the classics might have been more useful to him in the career he did choose, “I owe to this scientific training . . . perhaps some degree of Patience of Investigation, which I might not otherwise have obtained.” The habits he formed while under Winthrop’s tutelage of recording meteorological data, of making observations on natural phenomena, for example on earthquakes, and of pondering the system of the world, long persisted in his pocket diaries and to a lesser extent in his correspondence; and in his old age his interest in cosmology revived and grew stronger than ever. All his life Adams had a roving, absorbent mind that responded to stimuli from any quarter of the intellectual world. Association with amateurs of science in Philadelphia during his service in the Continental Congress led him to tell his wife, almost at the moment that he signed the Declaration of Independence, that “If ever I get through this Scene of Politicks and War, I will spend the Remainder of my days, in endeavouring to instruct my Countrymen he meant New Englanders in the Art of making the most of their Abilities and Virtues. ... A philosophical society shall be established in Boston.” Association with French scientists in Paris reinforced his determination. Among the noteworthy accomplishments of his life was one he set on foot during the few months in 1779 he spent at home between diplomatic missions. This was his plan, which had to be left to others to carry out, for founding the American Academy of Arts and Sciences. Significantly, Adams made this proposal at a dinner in honor of the Chevalier de La Luzerne, the new French minister to the United States, tendered by the Harvard Corporation and held in “the Philosophy Chamber” of Harvard Hall, that is, in the late Professor Winthrop’s lecture and apparatus room. The Academy was chartered in 1780. Adams served as its president for many years and as a generous patron even longer.
     But both external circumstances and his own temperament prevented John Adams from becoming a scientist. The circumstances, which were the political events of the time, are too well known to need explanation. Even with a different conjunction of them, however, there is no strong likelihood that he would have been drawn to science professionally. Nowhere does Adams intimate that he felt himself endowed with that “Genius” which he recognized in the great scientific innovators. Lacking that, he seems to have felt even as early as 1758, in the Diary Fragment itself, that work in science became too readily the grubbing up of facts and data, the collecting and contemplation of “Cockell shells and Pebblestones,” pleasurable but no more than a hobby. If “you had chosen the study of Nature, for the Business of your Life,” he asked an unknown, perhaps imaginary correspondent, should your aim not be “to improve the Manufactures, the Husbandry, or the Commerce of Mankind,” rather than “to adorn a Library with Butterflies of various sizes, Colours and shapes?” A quarter of a century later Adams voiced the same impatience with scientific empiricism in a letter to his wife that has deeper implications. He was then at The Hague and had just visited a “Mr. Lionet,” a learned man whose “Hobby Horse has been natural Knowledge” and who had illustrated and published a folio volume about his vast collection of caterpillars.
     
      Have you an Inclination Adams asked to read and inspect Cutts of the Anatomy of Caterpillars—their Names, Blood, Juices, Bones, Hair, Senses, Intellects &c. &c.—Their moral Sense, their Laws, Government, Manners and Customs.
      I dont know whether he teaches the manner of destroying them, and Saving the Apple Tree.
      I doubt not the Book is worth studying. All Nature is so.—But I have too much to do, to Study Men, and their mischievous Designs upon Apple Trees . . . and other Things, ever to be very intimate with Mr. Lionet, (whom I respect very much however) or his Book.
     
     Before he filled up and put away his earliest Diary in 1759 or so, John Adams had committed himself to “Saving the Apple Tree” from designing and mischievous men. Science became for him, like the fine arts, something he responded to with enthusiasm from time to time, but could take or leave alone.
     As an undergraduate, however, and during the year immediately following his graduation, he faced not one but several options besides science. The usual expectation of rural families who sent their eldest sons to Harvard College in 18th-century New England was that those sons would become ministers of religion. Such was the expectation of Deacon John Adams and others among young John Adams’ relatives, some of whom were clergymen. In September 1754, at the beginning of his senior sophister year, Adams became a scholar on the Thomas Hollis foundation for students preparing for the ministry. At the same time, as he later remembered, partly because he had been applauded as a speaker in sessions of his play-reading club, his “Inclination was . .. fixed upon the Law,” although his “Judgment was not so easily determined.” When he took the post of schoolmaster in Worcester, he did so simply in order to support himself until he could make up his mind whether to “study Divinity, Law or Physick.”
     At Worcester Adams lodged with Dr. Nahum Willard, a respectable practitioner who had a library of standard medical books. The young schoolteacher read in them and “entertained many thoughts of Becoming a Physician and a Surgeon.” How long or seriously he did so is anyone’s guess. Quite possibly such thoughts offered him his first relief from forebodings about a ministerial career. His earliest letter that survives, addressed to a favorite cousin, was written a few weeks after he arrived in Worcester and is full of gloom: “Not a single Idea has coloured my mind this month. At Colledge gay, gorgeous prospects, danc’d before my Eyes, and Hope, sanguine Hope invigorated my Body, and exhilerated my soul. But now hope has left me, my organ’s rust and my Facultys decay.” On weekdays he must drudge at teaching, and Sundays are sacrificed “to the Frigid performances” of disciples of “Frigid John Calvin.” Years later Adams recalled that the controversy in Braintree over the Reverend Lemuel Briant’s Arminian views and domestic conduct had raged during the years that he himself had been in college. “Ecclesiastical Councils were called and sat at my Fathers House,” and the “Spirit of Dogmatism and Bigotry” exhibited there led young Adams to believe “that the Study of Theology and the pursuit of it as a Profession would involve me in endless Altercations and make my Life miserable, without any prospect of doing any good to my fellow Men.” By the time he wrote this passage Adams had seen many more and perhaps worse displays of “Dogmatism and Bigotry,” and so some of his later disgust may color it. For as late as the spring of 1756 he wrote his classmate Charles Cushing that while the lawyer must rake and fumble “amidst the rubbish of ... lignum Vitae words” and “often foments more quarrells than he composes,” and while the physician’s lot is “infinite toil” without certainty of reward, the divine, whose way to be sure may be hard, has in the end the best opportunity both “to do ... good to his fellow men and make .. . provision for his own future Happiness.”
     This letter concluded, however, with the assurance that its writer would “not therefore very suddenly become a Preacher,” and the next letter on record, written at the end of August just before the Superior Court sat in Worcester, announced to Adams’ Braintree friend Richard Cranch his engagement “with Mr. Putnam to study Law with him, 2 years, and to keep the school at the same time. It will be hard work, but the more difficult and dangerous the Enterprize, a brighter Crown of Lawrell is bestowed on the Conqueror.” Whatever his apprehensions may be, they are fewer than “when I thought of preaching. ... I shall have Liberty to think for my self without molesting others or being molested my self.” Clearly Adams had arrived at some independent ideas on religion and was unwilling to step into an intellectual straitjacket. To Cushing he explained his reversal since spring by saying that pious and accomplished young ministers are now despised and ridiculed if they are suspected of heterodoxy, while “sleepy stupid” ones are cried up merely because they are orthodox.
     For a lonely and introspective young man, a reluctant schoolteacher who missed the bustle and intellectual stimulation of Cambridge, the quarterly sessions of the Inferior Court and the annual term of the Superior Court of Judicature sitting in the shire town of Worcester in September must have offered the chief relief from the dullness of village life. A court week fell in mid-May, and although Adams did not record any cases or gossip in his Diary, his entry on the second day, “Rambled about all Day, gaping and gazing,” is eloquent for what it implies. The Sunday evening following he “spent ... at Mr. Putnams, very sociably.” His Diary at this period contains increasingly frequent references to companionship with Putnam, hunting with him, taking tea and lodging at his hospitable house, and the like. This able lawyer had long monopolized the legal business of Worcester, and it was out of Adams’ association with him, of course, that the seemingly but not actually sudden decision of 21 August sprang:
     
      Yesterday I compleated a Contract with Mr. Putnam, to study Law under his Inspection for two years. . . . Necessity drove me to this Determination, but my Inclination I think was to preach. However that would not do. But I set out with firm Resolutions I think never to commit any meanness or injustice in the Practice of Law. The Study and Practice of Law, I am sure does not dissolve the obligations of morality or of Religion. And altho the Reason of my quitting Divinity was my Opinion concerning some disputed Points, I hope I shall not give Reason of offence to any in that Profession by imprudent Warmth.
     
     Having thrown off a major source of uneasiness, Adams remained doubtful about his capacity to master the field he had chosen. “The Law,” he wrote Cranch, “I take to be a very difficult and a very extensive Science.” To obtain skill in its theory and success in its practice requires “a serene head, a large Collection of Books, length of Time, and the Friendship and Patronage of the great Masters of the Profession.” Did he have or could he command these requisites, and could he meet the competition of the increasingly “numerous Train” of young sons of the law now entering the profession?
     We cannot follow the training of this son of the law because the essential documentation is still lacking. But thanks to the newly discovered Diary Fragment, we can see him with lifelike clarity at the very outset of his professional career. Here is a young man totally committed to mastering the “unlimited Field” of the law—“A Field in which Demosthenes, Cicero, and others of immortal Fame have exulted before me! A Field which incloses the whole Circle of Science and Literature, the History, Wisdom, and Virtue of all ages.” Shall he, as he asks his friend Wentworth, “dare to expatiate here in full Career, like the nobler Animals, that range at large”; or shall he “blindly, basely creep, like the mole, or the weezell?” The law may seem dry to the gay and the ignorant, for “Every Thing ... is dry in Proportion as it is not understood.” But for the truly inquiring mind it is the best means of “tracing to their original sources in Morality, in the Constitution of human Nature, and the Connections and Relations of human Life, the Laws which the Wisdom of perhaps fifty Centuries, has established for the Government of human Kind.”
     This is the vein of all that follows in the next several years and in fact well beyond. Mastery of the law may be infinitely difficult, but it is the best key to self-knowledge, to understanding the springs of action in others, and to familiarity with ancient and modern history and eloquence. “Now to what higher object,” Adams asked his dear friend and fellow-lawyer Jonathan Sewall in a letter written a year after his own admission to the bar—  to what higher object, to what greater Character, can any Mortal aspire, than to be possessed of all this Knowledge, well digested, and ready at Command, to assist the feeble and Friendless, to discountenance the haughty and lawless, to procure Redress of Wrongs, the Advancement of Right, to assert and maintain Liberty and Virtue, to discourage and abolish Tyranny and Vice? Here are blended the intellectual, humanitarian, and civic ideals that animated Adams throughout the distinguished legal career that stretched before him.
     Over and over again in a myriad ways Adams was to ask himself and others how the rewards of certainty obtainable in the exact sciences, or even the blessings from mercy to suffering fellow creatures earned by the doctor or surgeon, could be compared with the rewards of the law, which embraced every aspect of man in society:
     
      Why the minute Arteries and Tendons of the human Body, the organization of the human Voice, and mouth, and numberless other subjects of the like sort should be thought worthy of the Attention of a liberal Mind; and the no less Wonderful and much more important combination of Passions, Appetites, Affections, in the human Breast that operate in human society, too futile, or too disagreable, for a wise Mans Examination, I cannot imagine. . . .
      Nothing less than the Preservation of the Health and Properties, Lives and Tranquility, Moralls and Liberties of Millions of the human species, is the object and Design of the Law, and a Comparison of several Constitutions of Government, invented for those Purposes, an Examination of the great Causes of their Danger, as well as those of their safety, must be as Agreable an Employment as can exercise the Mind.
     
     Such was the nature of Adams’ commitment, combined in this youthful passage with a prophetic chart of his contributions as a political philosopher. The problems of man in society having proved more resistant to solution than the problems of anatomy, not to mention other exact sciences, Adams was surely right in urging the priorities he did.
     But in 1758 what worried the fledgling lawyer was whether he could ever rise to the ideals he so fervently believed in. He had doubts on two scores. One was external. He needed guidance, patronage, clients, money for books. The warm friendliness of the leading lawyer of Massachusetts, Jeremy Gridley, supplied him with some of these desiderata. His first client was a stingy and litigious neighbor, Joseph Field, but the case, though trifling so far as money was concerned, was technically difficult, and Adams’ writ proved defective. The worst of this was that the winner was Luke Lambert, a coarse country wit and dabbler in all sorts of business—an “operator” as we would say today— who made even people who despised him laugh at his jokes and victims. To be bested by Lambert in his very first case was excruciat­ingly humiliating for the Harvard-trained and fully accredited young lawyer who proposed to introduce professional standards of practice in Braintree. Trying to find excuses, he complained that it was his “Destiny to dig Treasures with my own fingers. No Body will lend me or sell me a Pick axe.” And in the midst of his voluminous notes on the case appears a poignant exclamation drawn from Juvenal on the handicaps of indigence: “haud facile emergunt. . . .”
     Adams’ other source of doubt, as his reflections on the Field-Lambert case show, was internal. By studying the classic treatises he hoped to grasp the theory of the law, and by familiarizing himself with the great orators and poets he hoped he might acquire the art of moving the passions of men in a courtroom. In his constant process of self-examination, he searched for at least some faint indications of powers beyond those of others, or what he called “Genius.” The purpose of his whole rambling essay on this subject in the Diary Fragment is to see whether he had any flickerings of “Genius” of any sort. He was sure he had none of the highest kind—the power to invent “new Wheels, Characters, Experiments, Rules, Laws.” But then he asks:
     
      May not Genius of a different and lesser kind be shewn in aranging a Mans Diet, Exercise, Sleep, Reading, Reflection, Writing &c. in the best order and Proportion, for His Improvement in Knowledge? ... Patience or a great Superiority to a mans own unsteadiness, is perhaps one of the greatest Marks of Genius. Inatention, Wandering, Unconnected Thoughts, are the opposites to this Patience.
     
     What of his own case? The Diary Fragment is in good part a candid record of his own “Inatention, Wandering, Unconnected Thoughts,” and similar “opposites” to the self-discipline he yearned for:
     
      What is the Cause of Procrastination? To day my Stomack is disordered, and my Thoughts of Consequence, unsteady and confused. I cant study to day but will begin tomorrow. Tomorrow comes. Well, I feel pretty well, my head is pretty clear, but Company comes in. . . .
      Ballast is what I want, I totter, with every Breeze. My motions are unsteady. . . .
      I have so many Irons in the Fire, that every one burns.
     
     From such passages, and from many others like them in the pocket diaries, it is clear that one of Adams’ principal motives in keeping a diary was to record his lapses from the ideal regimen that he had set for himself and that was essential to making the contributions to society that he was determined to make. As his Puritan forebears recorded their spiritual lapses and tremblingly watched for signs of grace, so he looked for signs of progress toward method and accomplishment but commonly could report only lapses from them. In this, as in so many other ways, John Adams told us much about ourselves as he examined and reported on himself.
    